DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 2-10-21 is acknowledged. Currently, claims 1, 3-11 and 14-26 are pending. Claim 1 is currently amended. Claim 26 is new. Claims 2 and 12-13 are cancelled. Claims 16-25 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 11, 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel (English abstract of DE19728896) in view of Chacko et al. (2013/0188295).
	Regarding claim 1, Heuel discloses a device for processing one or more polymers (abstract) comprising:
	a) a head member 45;

	c) a plurality of holes L extending through at least one wall of the elongated body; and
	d) a secondary member 27 in fluid communication with the elongated body, wherein the secondary member comprises a substantially conical depression 48 and the substantially conical depression tapers away from the hollow section of the elongated body 49 (fig. 1-9 and abstract).
Heuel discloses wherein at least some of the plurality of holes L are substantially transverse to the longitudinal axis (see fig. 3, 5, 8), or are situated at an angle to the longitudinal axis (fig. 3, 5, 8 show that some rows have 3 holes and some rows have 2 holes across the elongated body, therefore some of the holes are at an angle of 45 degrees to the longitudinal axis).

	Heuel does not teach wherein each hole of the plurality of holes is designed such that a polymer and a secondary component processed through the device would be accelerated to cause the secondary species to be dispersed into smaller species. However, Chacko et al. teaches a process for preparing a polymer dispersion by shearing a monomer solution with a rotor-stator mixing system comprising a perforated stator screen having perforations thereby forming droplets of said monomer (see abstract, claim 1, and fig. 3-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heuel with the teaching of Chacko et al. in order to prepare a polymer dispersion.
	Regarding claim 3, Heuel discloses wherein the secondary ember and the elongated member are affixed together by at least one of fastening, bolting, crimping, welding, soldering, brazing, gluing, cementing, using an adhesive, and any combination thereof (abstract).
	Regarding claim 4, Heuel does not teach wherein two or more of the head member, the secondary member, or the elongated body are fabricated into one piece. However, the use of a one 
	Regarding claim 5, Heuel discloses wherein the head member 45 has a substantially conical shape and tapers away from the secondary member (see fig. 2-3, 5-6).
	Regarding claim 11, Heuel discloses wherein the elongated body R has a substantially cylindrical shape (fig. 4-5). 
	 
	Regarding claim 14, Heuel discloses wherein the plurality of holes L are situated equidistant from each other along the outer surface of the elongated body R (fig. 5). 
	Regarding claim 26, Heuel discloses wherein the plurality of holes L covers 30% or greater of the outer surface area of the elongated body 49 (see fig. 2, -3, 5 and 8). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Chacko et al. as applied to claim 1 above, and further in view of Osuna-Diaz (US 4,434,053).
Regarding claim 6, Heuel does not teach wherein the head member comprises a tip and a tapered support member. However, Osuna-Diaz teaches the annular outlet space 72 of a filter screen 14 is formed in part by a radiused groove 76 providing a smooth transition of radial flow to axial, to be directed into the outlet passage 54, minimizing the pressure losses and turbulence induced in the flow of plastic melt (fig. 3-4 and col. 5, line 21-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the head member with a tapered support member in the device of Heuel in order to optimize diversion of the plastic melt.
	
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Chacko et al. and Osuna-Diaz as applied to claim 6 above, and further in view of Wostmann et al. (2013/0112609).
Regarding claim 7, Osuna-Diaz does not teach wherein the tip has a polygon or a polyhedron shape. However, Wostmann et al. teaches a screen carrier element for a filtration device that is used for the filtration of fluids, in particular for the filtration of polymer melts (para 30). Wostmann et al. teaches that a polygonal cross-section creates a plurality of axial running flow channels, which facilities the outflow of the medium to the inside of the support tube (see para 35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip with a polygon or polyhedron shape in order to optimize diversion of the plastic melt since Wostmann et al. teaches that the shape of the head affects the flow of the plastic melt.
	Regarding claim 8, Wostmann et al. does not positively teach the polygon is a pentagon or hexagon shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pentagon or hexagon shape since a pentagon or hexagon has multiple sides which will create a plurality of axial running flow channels.
	Regarding claim 9, Wostmann et al. teaches wherein the tip 18 has a raised surface (fig. 1a, 2 and para 46).
	Regarding claim 10, Wostmann et al. teaches wherein the raised surface 18 is substantially conical in shape (fig. 1a, 2 and para 46).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Chacko et al. as applied to claim 1 above, and further in view of Kudora et al. (2013/0176810).

Regarding claim 15, Heuel as modified by Chacko et al. does not teach wherein the plurality of holes comprises, respectively to each hole, an inner aperture and outer aperture and the diameter of the outer aperture is greater than the diameter of the inner aperture. However, Kudora et al. teaches an apparatus 1 for reducing gel in mixing resin has one or more restricting flow path 10 with flow-path cross-sectional area smaller than resin flow path 5 (abstract, fig. 1-12, claims 1-10), wherein the plurality 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742